Exhibit 10.13

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

                THIS AMENDED AND RESTATED AGREEMENT made and entered into by and
between HENRY COMPANY, a California corporation, hereinafter called "Henry" or
the "Employer," and JAMES F. DOOSE, hereinafter called the "Employee."

 

RECITALS

 

                A.            Employer and Employee have previously entered into
an Employment Agreement dated August 31, 1988 (the "1988 Agreement") with
respect to Employee's employment with Resin Technology, a division of Employer
(the "Division").

 

                B.            Employer and Employee now agree to amend, modify
and restate in its entirety in the 1988 Agreement to reflect, among other
things, Employee's appointment as President of the Division.

 

TERMS AND CONDITIONS

 

                NOW, THEREFORE, the parties hereto agree as follows:

 

                1.             Employment:   The Employer hereby employs the
Employee, and the Employee hereby accepts employment upon the terms and
conditions hereinafter set forth.

 

                2.             Term.   The term of the Agreement shall terminate
January 1, 2004.

 

                3.             Compensation.   For all services rendered by the
Employee under this Agreement, the Employee shall accept an annual base
compensation for each fiscal year, payable in accordance with Employer's salary
payment policies, at an annual rate of $209,880.00 for the period from the date
hereof through December 31, 1994, such amount to be increased as of January 1,
1995, and annually thereafter by a percentage amount equal to the average of (i)
any percentage increases in the Consumer Price Index for all Urban Consumers,
Los Angeles-Long Beach-Anaheim during the preceding year and (ii) any percentage
increase in base compensation as a result of Employee's performance during the
preceeding year, if any, as determined in the sole discretion of the President
of Henry and the Board of Directors. All reviews of Employee's performance shall
be held at least annually within 10 days of January 1 of each year, commencing
January, 1995.

 

                                In addition, the Employee shall be paid bonus
compensation in the amount equal to 2-1/2% of net operating profits of the
Division, up to a maximum of $100,000 per annum, calculated in accordance with
generally accepted accounting principles (and as calculated in accordance with
the 1988 Agreement) before any reduction for federal corporate income

 

 

 

 

--------------------------------------------------------------------------------


taxes and state income taxes, non-cash reserves and depreciation/amortization of
plant and equipment and expenses and expenses attributable to other divisions of
the Employer. Net operating profits shall include any product rebates
attributable to this Division. The 2-1/2% of net operating profits of the
Division as defined above shall be paid annually after a determination of said
amount at the end of each fiscal year. This bonus amount shall be paid within 30
days after the close of the fiscal year.

 

                                The Employee shall also be paid an additional
annual bonus based on Return on Capital Employed ("ROCE") during the preceding
fiscal year, as calculated in accordance with Exhibit A, up to a maximum of 15%
of Employee's base compensation for such year. The parameters of such bonus
shall be subject to change annually in the sole discretion of the President of
Henry and the Board of Directors. This bonus amount, if any, shall be paid
during the first thirty days after the close of the fiscal year.

 

                                Additionally, Employer shall provide, entirely
at Employer's expense, a comprehensive medical, dental, and mental health care
benefit program under the Henry Group of Companies medical benefits plan on a
basis consistent with the terms, conditions and overall administration of such
plan as made generally available to other employees of Employer; provided,
however, that if Employee elects dependent or family coverage, Employee shall
pay no more than $80 per month toward such coverage.

 

                4.             Duties.   The Employee is engaged as President of
the Division, to be directly responsible for all activities of the Division.

 

                5.             Extent of Services.   The Employee shall devote
his best efforts, attention, and energies to the business of the Employer, and
shall not, during the term of this Agreement, be engaged in any other similar
business activity. This shall not be construed as preventing Employee from
investing his assets, except to the extent that such interests detract from the
performance of all of Employee's duties; provided, however, that in no event
shall Employee directly or indirectly own, manage, operate, control, be employed
by, participate in, or be connected in any manner with the ownership,
management, operation, or control of any business similar to the type of
business conducted by the Employer or its affiliates, at any time during the
term of this Agreement.

 

                6.             Disclosure of Information.   Employee recognizes
and acknowledges that a list of the Employer's customers or clients, as it may
exist from time to time, and the names of customers' employers and addresses
thereof are valuable, special, and unique assets of the Employer's business.
Employee will not, during the term of his employment or at any time thereafter,
disclose or in any way whatsoever use the Employer's customers,

 

2

--------------------------------------------------------------------------------


or any part thereof, for nay separate business, interest, or personal gain; or
disclose any or all of the said customers' and candidates' names and addresses,
or either of them to any person, firm, corporation, association, or other entity
whatsoever, for any reason or purpose.

 

                                In the event of a breach, or threatened breach,
of the provisions of this paragraph by the Employee, the Employer shall be
entitled to an injunction restraining the Employee from disclosing, in whole or
in part, the list of the Employer's customers, and any or all of the clients'
names and/or either of them, or from rendering any services to any such person,
client, firm,   , association, or other entity to whom such information, in
whole or in part, has been disclosed or threatened to be disclosed. Nothing
herein contained shall be construed as prohibiting the Employer from pursuing
any other remedies available to the Employer for such breach or threatened
breach, including the recovery of damages from the Employee.

 

                7.             Expenses.   The Employee is authorized to incur
reasonable expenses for promoting the business of the Employer including
expenses for entertainment, travel, and similar items. The Employer will
reimburse the Employee for all such expenses upon the presentation by the
Employee, from time to time, of an itemized account of such expenditures.

 

                                The parties hereto ackowledge that an automobile
is required by the Employee for the ordinary discharge of his duties pursuant to
this Agreement. For this purpose the Employer shall provide an automobile for
the use by the Employee of a quality commesurate with the office and state of
the Employee to be used only within the course and scope of the Employer's
business and pursuant to the discharge of the duties of this Agreement, and in
addition to pay any expenses associated with the driving, ownership and
maintenance of said vehicle within said course and scope. The Employer may at
its direction discharge its obligation with regard to the provision of an
automobile and associated expenses pursuant to this paragraph by the payment on
a monthly basis of an automobile reimbursement expense allowance, the amount of
which is to be negotiated form time to time between the Employee and the Board
of Directors of the Employer.

 

                8.             Vacations.   The Employee shall be entitled each
year to a vacation of not less than two weeks after one year of service, three
weeks after five years of service, four weeks after ten years of service, and
five weeks after twenty years of service, during which time his compensation
shall be paid in full. For purposes of this paragraph, the Employee's years of
service shall include all such years from and after April 1, 1982.

 

                9.             Disability.   If the Employee is unable to
perform his services by reason of illness or incapacity for a period of more
than six months, the compensation otherwise payable to him

 

3

--------------------------------------------------------------------------------


during the continued period of such illness or incapacity after such six months
shall be reduced by 25%; provided, however, that the aforementioned 2-1/2% of
net operating profits shall continue to be paid to the Employee and shall not be
reduced as a result of said illness or incapacity for a period of one year
(including said six months). In the event the Employee is unable to return to
work after one year of illness, his compensation shall stay in force at 75% of
his established compensation level for a period of one (1) additional year,
after which no further compensation shall be payable to Employee hereunder. The
2-1/2% compensation for net operating profits shall be discontinued following
the first year of disability. The Employee's full compensation shall be
reinstated upon his return to employment and the discharge of his full duties
hereunder.

 

                10.           Termination.   The Employer may terminate this
agreement at any time by written notice to the Employee. In such event, and
unless the Employee is terminated for cause, the Employee shall be paid on the
date of termination a severance amount equal to the basic compensation due for
the remaining term hereof at the full base compensation rate set forth in
Paragraph 3 above, excluding the 2-1/2% of net operating profits. The Employee
may terminate this Agreement upon ninety (90) days written notice to the
Employer. In such event, the Employee shall continue to render his services and
shall be paid his regular compensation up to the date of termination, but no
severance allowance shall be due or paid to him.

 

                11.           Death During Employment.   If the Employee dies
during the term of this employment, the Employer shall pay to the estate of the
Employee the compensation which would otherwise be payable to the Employee up to
the date of death, including a pro rata portion of the aforementioned 2-1/2% of
net operating profits for that part of the Employer's fiscal year prior to the
date of Employee's death. In addition, the Employer shall pay a sum equivalent
to one year of full pay as a lump sum death benefit within thirty (30) days
after the death of the Employee, to the widow of the Employee or, if Employee is
not then survived by such widow, to the Employee's estate; provided, however,
that if a life insurance policy is in force with respect to the life of Employee
at the time of death, such lump sum payment shall be paid and funded from the
proceeds of such policy, but in no event shall such sum be an amount less than
one year of full pay. No provision herein shall replace or supplement any other
executive life insurance benefit plan to which Employee is entitled by virtue of
his executive employment status.

 

                12.           Restrictive Covenant.   If the Employee's
employment with the Employer is terminated for any reason, then for a period of
two years after said event, the Employee will not, within a radius of 500 miles
from any then existing place of business of the Employer or any of its
affiliates, directly or indirectly, own, manage, operate, control, be employed
by, participate in, or be connected in any manner with the ownership,
management, operating, or control of any business similar to the

 

4

--------------------------------------------------------------------------------


type of business conducted by the Employer or any of its affiliates, at the time
of termination. In the event of an actual or threatened breach by the Employee
of the provisions of this paragraph, the Employer shall be entitled to an
injunction restraining the Employee from owning, managing, operating,
controlling, being employed by, participating in, or being in any way so
connected with any business similar to the type of business conducted by the
Employer or any of its affiliates, at the time of termination of this Agreement.
Nothing herein stated shall be construed as prohibiting the Employer from
pursuing any other remedies available to the Employer for such breach or
threatened breach, including the recovery of damages from the Employee.

 

                13.           Life Insurance.   The Employer may in its
discretion at any time after the execution of this Agreement apply for and
procure as owner and for its own benefit insurance on the life of the Employee,
in such amounts and in such form or forms as the Employer may choose. The
Employee shall have no interest whatsoever in any such policy or policies, but
he shall, at the request of the Employer, submit to such medical examinations,
supply such information, and execute such documents as may be required by the
insurance company or companies to whom the Employer has applied for such
insurance. Upon termination of this Agreement, insurance policies on the life of
the Employee shall be transferred to the Employee and premiums paid to the date
of transfer shall be borne by the Employer. Premiums to maintain the insurance
upon termination shall be borne by the Employee immediately upon the date of
termination.

 

                14.           Notices.   Any notice required or permitted to be
given under this Agreement shall be sufficient, if in writing and if sent by
registered mail to his residence, in the case of the Employee, or to its
principal office at 2911 Slauson Avenue, Huntington Park, California 90255, in
the case of the Employer.

 

                15.           Waiver of Breach, Costs.   The waiver by any party
of a breach of any provision of this Agreement by the other shall not operate or
be construed as waiver of any subsequent breach by the other. In the event of
any legal action arising out of any breach of any provision of this Agreement,
the breaching party shall pay all reasonable costs of such action, including
attorney fees, which are attributable to such breach or the enforcement of this
Agreement.

 

                16.           Assignment.   The rights and obligations of the
Employer under this Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of Employer.

 

                17.           Holidays.   Employee shall be entitled to time off
work with pay for eleven holidays each year. Any additional days off during the
year, leaves of absence, etc., shall be in accordance with the Employer's
policy.

 

5

--------------------------------------------------------------------------------


                18.           Entire Agreement.   This Agreement contains the
entire agreement of the parties. It may not be changed orally, but only by an
agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification, or extension of discharge is sought.

 

                19.           Severability.   If any portion, phrase, or any
other party or portion whatsoever of this Agreement shall be declared or held
illegal, void, voidable, or unenforceable, the remaining portions of this
Agreement shall continue to be valid and remain in full force and effect.

 

                NOW, IN WITNESS WHEREOF, the parties have executed and entered
into this Agreement on the 27th day of May, 1994.

 

 

EMPLOYER:

 

 

 

 

 

 

HENRY COMPANY

 

 

 

 

By:

/s/ RB Lordinier

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

/s/ James F. Doose

 

 

James F. Doose

 

 

 

 

 

 

6

--------------------------------------------------------------------------------